DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/05/2022.
Applicant's election with traverse of Invention I (claims 1-12) in the reply filed on July 5, 2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has failed to appropriately explain why there would be a serious burden if the restriction is not required, as argued on page 7 of the remarks.  This is not persuasive because the Requirement for Restriction/Election dated 04/05/2022 does not merely recite possible reasons for a serious burden, but rather it properly explains why the restriction is proper.
Regarding Applicant’s arguments on page 7, with respect to MPEP 808.02(B), that no patents have been cited in the Restriction Requirement, the argument is not persuasive.  The Examiner notes that citing patents as evidence is not a requirement to show that each invention has a separate status in the art.
Regarding Applicant’s arguments on page 7, with respect to MPEP 808.02(A), that the Examiner provides no explanation of how the subcombinations are recognized in the art as separate subjects for inventive effort, the Examiner respectfully disagrees and notes that the Requirement for Restriction/Election dated 04/05/2022 at paragraphs 5-8 describes in detail how each subcomination has a separate utility.
Regarding Applicant’s arguments on pages 7-8, that the Examiner provides no explanation of how searching any of the cited CPCs is not likely to find art in any of the other cited CPCs classes, the argument is not persuasive.  As an initial matter, it is noted that as described in the Requirement for Restriction/Election dated 04/05/2022 at paragraph 3, each invention is classified in different CPCs.  For example, Invention I is classified in G06Q 20/08, G06Q 20/22, and G06Q 20/38; Invention II is classified in G06F 40/253, G06F 40/211, G06F 40/205, and G06F 40/30; Invention III is classified in G06F 9/547, and G06Q 30/02; and Invention IV is classified in G06F 16/285.  
Furthermore, the MPEP 808.02 (C) expressly states “Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together.”  For example, if Applicant elected Invention I, that is drawn to a method of determining and storing values of grammar slots for classification, and charging a user for a classification request by incrementing a credit account based on the user request, the Examiner would be required to search terms such as “increment credit account” and “charging client” that indicate features of the group.  And for Invention III, that is drawn to a method of using a web API of a virtual assistant provider to request a classification, select an advertisement, and request API credits, the Examiner would be required to search “selecting an advertisement” that indicate features of the group.  Thus employing different search queries even if the two were classified together.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
•	This action is in reply to the Response to Election / Restriction filed on 07/05/2022.
•	Claims 13-24 are withdrawn from further consideration.
•	Claims 1-12 are currently pending and have been examined. 
•	This action is made Non-FINAL.
•	The Examiner would like to note that this application is now being handled by Examiner Raven Zeer.

Information Disclosure Statement
The information disclosure Statement(s) filed on 09/05/2018 and 01/08/2021 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference character 101 of FIG. 10.
Reference character 124 of FIG. 12D.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.52 (b)(1)(ii) because:
Figures. 6B, 8B, and 8D, contains a language other than English.  

Specification
The Specification is objected to as failing to comply with 37 CFR 1.52 (b)(1)(ii) because:
Paragraphs 3, 5, 44, 65, 68, and 70 contains a language other than English.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the slot values."  Although claim 1 previously recites “storing, for a grammar slot, a value,” there is insufficient antecedent basis for multiple slot values in the claim.
Claim 7 recites the limitation "the credit count".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitations “determining values of slots of a second grammar by parsing the natural language expression according to the second grammar.”  This limitation is confusing because it is not clear whether the second grammar is an input from a user, or whether the second grammar is used to parse expressions to obtain values from user input, as described in the Specification at para. 7-8.
Claims 2-6, 8-9, and 11-12 are rejected due to their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claim 1 is directed to a method.  Therefore, on its face, independent claim 1 is directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claim 1 recites, in part, a method of organizing human activity.  Claim 1 recites a method comprising: determining values of grammar slots by parsing natural language expressions from identified users according to a grammar; storing, for a grammar slot, a value associated with each of a multiplicity of said users; storing, for an attribute label, a class value associated with each of the multiplicity of users; computing a classification of a particular user for the attribute label based on the slot values and class values associated with the multiplicity of users; and in response to a request for the classification, providing the classification for a classification client; and incrementing a credit account based on the request.  Claim 7 recites charging the classification client to increase the credit count.  Claim 9 recites incrementing a credit accumulator for each classification request; and providing a payment to the domain provider in proportion to the value of the credit accumulator.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial and legal interactions (certain methods of organizing human activity).  Claim 1 does not recite computer technology.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for providing a classification for a client and incrementing a credit account based on a request for a classification, which is a commercial and legal interaction, specifically a commercial interaction of sales activities or behaviors.  Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the claim recites no technology.  Accordingly, the limitations of claim 1 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claim 1 recites a process with no computer implementation.  Nothing in claim 1 adds significantly more (i.e., an inventive concept) to the abstract idea.  Dependent claim 2 recites “wherein classification requests are received and classifications are provided through a web API interface.”  The web API interface is recited at a high level of generality and under step 2A prong 2, does not integrate the judicial exception into a practical application because receiving classifications requests and providing classification through a web API interface amounts to adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)).
Under Step 2B of the 2019 PEG, the additional elements found to be  insignificant extra-solution activities under step 2A prong two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the web API interface recited in claim 2 is anything other than a generic computer component and the Symantec, TLI Communications, OIP Techs, and buySafe  court decisions cited in MPEP 2106.05[d][ii] indicate that the mere receiving and transmitting data over a network are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the receiving classification requests and providing classification through a web API interface limitations are well understood, routine, and conventional activities is supported under Berkheimer Option 2.  For these reasons, there is no inventive concept. The claims are not patent eligible.
The remaining dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 3-12 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-12 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180101780 A1 (“Allen”) in view of “Pricing,” Google Cloud Natural Language API, dated July 15, 2017 https://web.archive.org/web/20170715200648/https://cloud.google.com/natural-language/pricing (hereinafter “Google Cloud”).
Regarding claim 1, Allen discloses a method comprising (see at least FIG. 10): 
determining values of grammar slots by parsing natural language expressions from users according to a grammar; storing, for a grammar slot, a value associated with each of a multiplicity of said users (Parsing a phrase into subcomponents and identifying a category for each subcomponent.  The parsing may be performed in accordance to Slot Grammar Logic.  The category may be a noun, entity, subject, hypernym, hyponym, verb, comparator, idiom, adjective or any combination of these.  See at least [0072] and FIG. 10, steps 1010-1020.  Content users may submit natural language input to the knowledge engine that may effectively determine a meaning of an analogy present in the submissions.  See at least [0031].  Storing data.  See at least [0079]-[0080].  The Examiner interprets categories for subcomponents as values for grammar slots.  The Examiner also interprets categories derived from phrases entered by each of a multiplicity of user as the value being associated with a multiplicity of users.  The Examiner also interprets Grammar Slot Logic as a grammar.); 
storing, for an attribute label, a class value associated with each of the multiplicity of users (Generating a list of definitions for each parsed subcomponent.  Each definition may be a meaning of each parsed subcomponent or a meaning of a phrase, i.e. set of subcomponents.  Ranking the definitions in the list according to relevance and identifying an outcome base on ranked relevancy.  See at least [0072] and FIG. 10, steps 1030-1040.  Content users may submit natural language input to the knowledge engine that may effectively determine a meaning of an analogy present in the submissions.  See at least [0031].  Storing data.  See at least [0079]-[0080].  The Examiner interprets definitions as attribute labels, and the Examiner interprets the definition’s ranking as a class value.  The Examiner also interprets definition rankings in which the definitions are derived from phrases entered by each of a multiplicity of user as the class value being associated with a multiplicity of users.); 
computing a classification of a particular user for the attribute label based on the slot values and class values associated with the multiplicity of users (The ranking of the definitions may be based on subcomponents with similar adjectives or adverbs, depending on the category of the defined subcomponent. A corpus is searched for evidence of a pattern associated with the list. Each definition in the list is scored according to a weighted calculation based on congruence of corpus evidence with the pattern, and an outcome is generated with the outcome being a definition with the strongest congruence to the pattern. Accordingly, as demonstrated herein, machine learning is utilized to ascertain and/or interpret the definition of a phrase.  See at least [0072] and FIG. 10, steps 1050-1080.  The outcome classification may be of an identified user, for example, the person identified may be ‘John’. The two subtypes reference the identified person as either an athlete or an employee.  See at least [0055] and FIG. 6B, 610, 620, and 622.  The Examiner interprets the outcome of the meaning of the phrase as a classification.); and 
in response to a request for the classification, providing the classification for a classification client (Content users may access the knowledge engine via a network connection or an internet connection to the network, and may submit natural language input to the knowledge engine that may effectively determine a meaning of an analogy present in the submissions by searching content in the corpus of data.  See at least [0031].).

While Allen discloses natural language expressions from users, Allen does not expressly disclose natural language expressions from identified users.  Furthermore, while Allen discloses a request, Allen does not expressly disclose incrementing a credit account based on the request.

However, Google Cloud discloses natural language expressions from identified users; incrementing a credit account based on the request (Google Cloud offers to its customers classification and charges the customers per unit to analyze unstructured text.  See at least pages 1-2.  The Examiner interprets the customer of the Google Cloud that pays for natural language processing per unit of unstructured text in a business agreement with Google Cloud as an identified user.).
From the teaching of Google Cloud, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the users of Allen to be identified users, as taught by Google Cloud, and to modify Allen to increment a credit account, as taught by Google Cloud, in order to provide customers with a set of features for analyzing unstructured text and to enable customers to pay only for what you use with no upfront commitments (see Google Cloud at least at page 1).

Regarding claim 2, the combination of Allen and Google Cloud teach the limitations of claim 1, as discussed above, and Allen further discloses classification requests are received (Content users may submit natural language input to the knowledge engine that may effectively determine a meaning of an analogy present in the submissions.  See at least [0031].).

Allen does not expressly disclose classifications are provided through a web API interface.

However, Google Cloud discloses classifications are provided through a web API interface (The Cloud Natural Language API provides a set of features for analyzing unstructured text. The API supports the following features: Entity Analysis; Sentiment Analysis; Entity Sentiment Analysis; Syntax Analysis.  See at least page 1.).
From the teaching of Google Cloud, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the classifications of Allen to be provided through a web API interface, as taught by Google Cloud, in order to provide customers with a set of features for analyzing unstructured text and to enable customers to pay only for what you use with no upfront commitments (see Google Cloud at least at page 1).

Regarding claim 4, the combination of Allen and Google Cloud disclose the limitations of claim 1, as discussed above, and Allen further discloses computing the classification is performed in response to requests for classifications (Content users may submit natural language input to the knowledge engine that may effectively determine a meaning of an analogy present in the submissions.  See at least [0031]. ).

Regarding claim 7, the combination of Allen and Google Cloud disclose the limitations of claim 1, as discussed above.  Allen does not expressly disclose charging the classification client to increase the credit count.

However, Google Cloud discloses charging the classification client to increase the credit count (Google Cloud offers to its customers classification and charges the customers per unit to analyze unstructured text.  See at least pages 1-2.  The Examiner interprets the customer of the Google Cloud that pays for natural language processing per unit of unstructured text in a business agreement with Google Cloud as an identified user.).
From the teaching of Google Cloud, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Allen to charge the classification client to increase the credit count, as taught by Google Cloud, in order to provide customers with a set of features for analyzing unstructured text and to enable customers to pay only for what you use with no upfront commitments (see Google Cloud at least at page 1).

Regarding claim 8, the combination of Allen and Google Cloud disclose the limitations of claim 1, as discussed above, and Allen further discloses the grammar is provided by a provider (The information handling system may use a Slot Grammar Logic (SGL) parser to perform parse of a source sentence to detect one or more specified analogical patterns (e.g., “[noun] [verb] like [x] as a [y]” or variations thereof, such as “[noun] [verb phrase] [comparator] [adjective] [noun phrase]”).  See at least [0036].).

While Allen discloses a provider, Allen does not expressly disclose a domain provider.

However, Google Cloud discloses a domain provider (Google Cloud Natural Language API.  See at least page 1.  The Examiner is interpreting Google as a domain provider.).
From the teaching of Google Cloud, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the provider of Allen to be a domain provider, as taught by Google Cloud, in order to provide customers with a set of features for analyzing unstructured text and to enable customers to pay only for what you use with no upfront commitments (see Google Cloud at least at page 1).

Regarding claim 9, the combination of Allen and Google Cloud disclose the limitations of claim 8, as discussed above.  Allen does not expressly disclose incrementing a credit accumulator for each classification request; and providing a payment to the domain provider in proportion to the value of the credit accumulator.

However, Google Cloud discloses incrementing a credit accumulator for each classification request; and providing a payment to the domain provider in proportion to the value of the credit accumulator (Google Cloud offers to its customers classification and charges the customers per unit to analyze unstructured text.  See at least pages 1-2.  Prices for usage of the Cloud Natural Language API are computed monthly based on which feature of the API is used, and how many text records are evaluated using those features.  See at least page 1.).
From the teaching of Google Cloud, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Allen to increment a credit accumulator for each classification request and to provide a payment to the domain provider in proportion to the value of the credit accumulator, as taught by Google Cloud, in order to provide customers with a set of features for analyzing unstructured text and to enable customers to pay only for what you use with no upfront commitments (see Google Cloud at least at page 1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Google Cloud, and in further view of US 20130132366 A1 (“Pieper”).
Regarding claim 3, the combination of Allen and Google Cloud disclose the limitations of claim 1, as discussed above.  Allen does not expressly disclose computing the classification is performed prior to the request for classification.

However, Pieper discloses computing the classification is performed prior to the request for classification (The user may have inadvertently entered www.potage.com. If the domain classifier is configured to receive requests for www.potage.com, then the domain classifier can have already classified a request to www.potage.com as being related to a "postage" keyword. Accordingly, the historical relevance data pertaining to www.potage.com can be associated with postage-related interest keywords. The domain classifier may then redirect the browser to a webpage at Domain B Server, which is related to postage services (or pass the one or more interest keywords on to an ad server, a content management server, etc.).  See at least [0074].).
From the teaching of Pieper, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the computing of the classification of Allen by computing before the request, as taught by Pieper, in order to improve discerning a user’s intentions from information available from user input (see Pieper at least at [0002]-[0003]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Google Cloud, and in further view of EP 1475778 A1 (“Wang”).
Regarding claim 5, the combination of Allen and Google Cloud disclose the limitations of claim 1, as discussed above.  Allen does not expressly disclose the classification comprises a probability.

However, Wang discloses the classification comprises a probability (Once the rewrite rules that support the segmentations are enumerated, they are each assigned a probability.  Initially, all segmentations illustrated are assigned the same probability.  See at least [0053] and FIG. 2G.  See also FIG. 3, step 316.).
From the teaching of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the classification of Allen to comprise a probability, as taught by Wang, in order to improve robustness and decrease brittleness in natural language understanding (see Wang at least at [0001]-[0004]).

Regarding claim 6, the combination of Allen and Google Cloud disclose the limitations of claim 1, as discussed above.  Allen does not expressly disclose the classification comprises a probability for each of multiple classes.

However, Wang discloses the classification comprises a probability for each of multiple classes (Once the rewrite rules that support the segmentations are enumerated, they are each assigned a probability.  Initially, all segmentations illustrated are assigned the same probability.  See at least [0053] and FIG. 2G.  See also FIG. 3, step 316.).
From the teaching of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the classification of Allen to comprise a probability for each of multiple classes, as taught by Wang, in order to improve robustness and decrease brittleness in natural language understanding (see Wang at least at [0001]-[0004]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Google Cloud, in further view of US 10453117 B1 (“Reavely”), and in further view of US 9990613 (“Bhatt”).
Regarding claim 10, the combination of Allen and Google Cloud disclose the limitations of claim 1, as discussed above.
 Allen does not expressly disclose determining values of slots of a second grammar by parsing the natural language expressions according to the second grammar, the second grammar being provided by a second domain provider; in response to the classification request, adding a second increment to a second credit accumulator; and providing a payment to the second domain provider in proportion to the value of the second credit accumulator.

However, Reavely discloses determining values of slots of a second grammar by parsing the natural language expressions according to the second grammar, the second grammar being provided by a second domain provider (To perform named entity resolution, the system may utilize gazetteer information stored in entity library storage. The gazetteer information may be used for entity resolution, for example matching ASR results with different entities (such as song titles, contact names, etc.) Gazetteers may be linked to users (for example a particular gazetteer may be associated with a specific user's music collection), may be linked to certain domains (such as shopping), or may be organized in a variety of other ways.  See at least col. 8, lines 5-14.  The Examiner interprets the different gazetteers linked to different domains as a second grammar being provided by a second domain provider.).
From the teaching of Reavely, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Allen to determine values of slots of a second grammar by parsing the natural language expressions according to the second grammar, the second grammar being provided by a second domain provider, as taught by Reavely, in order to improve human-computer interactions (see Reavely at least at col. 1, lines 6-22), and in order to improve system performance and enable a speech processing system to more easily incorporate new supplemental applications and their accompanying intents, domains and functionality (see Reavely at least at col. 3, line 52 to col. 4, line 3.).

Allen does not expressly disclose in response to the classification request, adding a second increment to a second credit accumulator; and providing a payment to the second domain provider in proportion to the value of the second credit accumulator.

However, Google Cloud discloses in response to the classification request, adding an increment to a credit accumulator; providing a payment to the domain provider in proportion to the value of the credit accumulator (Google Cloud offers to its customers classification and charges the customers per unit to analyze unstructured text.  See at least pages 1-2.).
From the teaching of Google Cloud, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Allen to increment a credit account, as taught by Google Cloud, in order to provide customers with a set of features for analyzing unstructured text and to enable customers to pay only for what you use with no upfront commitments (see Google Cloud at least at page 1)

Allen does not expressly disclose a second increment to a second credit accumulator; nor does Allen disclose providing a payment to a second provider.

However, Bhatt discloses a second increment to a second credit accumulator; providing a payment to a second provider (Providing payment to multiple bill payees.  See at least col. 21, lines 45-55 and see FIG. 8.  A payee may be a service provider.  See at least col. 9, lines 37-60.).
From the teaching of Bhatt, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Allen to include the second credit accumulator, as taught by Bhatt, and to modify Allen to provide payment to a second domain provider, as taught by Bhatt, in order to reduce burdens of making payments to individuals (see Bhatt at least at col. 1, lines 6-19).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Google Cloud, and in further view of Reavely.
Regarding claim 11, the combination of Allen and Google Cloud disclose the limitations of claim 1, as discussed above, and Allen further discloses storing, for the particular user, a value for the slot (Parsing a phrase into subcomponents and identifying a category for each subcomponent.  The parsing may be performed in accordance to Slot Grammar Logic.  The category may be a noun, entity, subject, hypernym, hyponym, verb, comparator, idiom, adjective or any combination of these.  See at least [0072] and FIG. 10, steps 1010-1020.  Content users may submit natural language input to the knowledge engine that may effectively determine a meaning of an analogy present in the submissions.  See at least [0031].  Storing data.  See at least [0079]-[0080].).

While Allen discloses a value, Allen does not expressly disclose a historical value.

However, Reavely discloses a historical value (NLU results from enabled applications may be scored higher than results from non-enabled applications. User history may also be considered, such as if the user regularly uses a particular supplemental application or does so at particular times of day. Date, time, location, weather, type of device, customer ID, context and other information may also be considered. For example, the system may consider when any particular applications are currently active (such as music being played, a game being played, etc.) between the system and device. As an example of considering location information, for a query such as “get me a Boston car” the re-scorer and final ranker may consider a location of a device corresponding to the origination of the query and may determine a distance from that location to Boston. If the distance is above a threshold (or, for example, if the other data 391 includes travel information regarding an upcoming flight to Boston), the ranker may more highly rate a car rental application whereas if the location of the device is within a threshold distance to Boston the ranker may more highly rate a taxi service application.  The highest scoring result may be passed to a downstream command processor for execution.  See at least col. 21, lines 25-47.  See also col. 9, lines 4-19.  The Examiner interprets scoring based on user history as a historical value.).
From the teaching of Reavely, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the value of Allen to be a historical value, as taught by Reavely, in order to improve human-computer interactions (see Reavely at least at col. 1, lines 6-22), and in order to improve system performance and enable a speech processing system to more easily incorporate new supplemental applications and their accompanying intents, domains and functionality (see Reavely at least at col. 3, line 52 to col. 4, line 3.).

Regarding claim 12, the combination of Allen, Google Cloud, and Reavely disclose the limitations of claim 11, as discussed above.  Allen does not expressly disclose storing a timestamp associated with the historical value.

However, Reavely discloses storing a timestamp associated with the historical value (NLU results from enabled applications may be scored higher than results from non-enabled applications. User history may also be considered, such as if the user regularly uses a particular supplemental application or does so at particular times of day. Date, time, location, weather, type of device, customer ID, context and other information may also be considered. For example, the system may consider when any particular applications are currently active (such as music being played, a game being played, etc.) between the system and device. As an example of considering location information, for a query such as “get me a Boston car” the re-scorer and final ranker may consider a location of a device corresponding to the origination of the query and may determine a distance from that location to Boston. If the distance is above a threshold (or, for example, if the other data 391 includes travel information regarding an upcoming flight to Boston), the ranker may more highly rate a car rental application whereas if the location of the device is within a threshold distance to Boston the ranker may more highly rate a taxi service application.  The highest scoring result may be passed to a downstream command processor for execution.  See at least col. 21, lines 25-47.  See also col. 9, lines 4-19.  The Examiner interprets time and date as a timestamp.).
From the teaching of Reavely, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Allen to store a timestamp associated with the historical value, as taught by Reavely, in order to improve human-computer interactions (see Reavely at least at col. 1, lines 6-22), and in order to improve system performance and enable a speech processing system to more easily incorporate new supplemental applications and their accompanying intents, domains and functionality (see Reavely at least at col. 3, line 52 to col. 4, line 3.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130282381 A1 (“Mauro”) discloses speech-enable human-to-machine interfaces by loading content of the human-to-machine interface and adding logic configured to enable speech interaction with the content to the interface. The embodiment then activates speech interaction with the content via the logic for the user. Thus, embodiments of the present invention enable speech interaction with interfaces that are not configured to be adapted to allow speech interaction and are able to enable the speech interaction in a seamless manner.
“Get started with Google Domains” by Google Support, dated February 17, 2015, https://web.archive.org/web/20150217134043/https://support.google.com/domains/answer/3453651?hl=en (hereinafter “Google Domains”) discloses that Google is a domain provider.
“Deep parsing in Watson” by M. C. McCord, dated 2012, https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=6177729 (hereinafter “McCord”) discloses two deep parsing components, an English Slot Grammar (ESG) parser and a predicate-argument structure (PAS) builder, provide core linguistic analyses of both the questions and the text content used by IBM Watsoni to find and hypothesize answers.
“Slot Grammars” by Michael McCord, dated 1980, https://aclanthology.org/J80-1003.pdf (hereinafter “McCord 2”) discloses an approach to natural language grammars and parsing in which slots and rules for filling them play a major role. The system described provides a natural way of handling a wide variety of grammatical phenomena, such as WHmovement, verb dependencies, and agreement. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.Z./            Examiner, Art Unit 3694                                                                                                                                                                                            
/ELDA G MILEF/            Primary Examiner, Art Unit 3694